. Per Curiam.
At each term of this court it is necessary for its members to pass upon a score or more of motions to dismiss appeals for failure to prosecute. In the majority of these counsel for the appellant replies with a brief affidavit stating that during the weeks or months since the appeal was taken he has been otherwise busily engaged. It has been our practice to enter orders conditionally dismissing the appeals unless records and appellant’s briefs are filed by a stated date.
In recent months this grant of further time to appellants to perfect their appeals has been the subject of serious abuse. Counsel for appellants ignore the deadline contained in our orders and are content to move shortly before the expiration thereof for further extensions.
The facts herein furnish an excellent example. More than two years ago a jury verdict was rendered in favor of defendants. An appeal by plaintiff followed but no record or briefs have been filed. Respondents have moved to dismiss and appellant’s counsel has countered with an "affidavit in opposition that gives no explanation of the inordinate delay. “Where there is a prima facie showing of unreasonable delay, mere perfunctory opposition to the motion to dismiss will not suffice to entitle the appellant to further time to perfect his appeal.” (Tonkonogy v. Jaffin, 21 A D 2d 264, 266.)
We are allowing an additional extension of time only because we have not announced a definite policy on this subject. Attention is now directed to the pertinent provisions of statute and rule. (CPLR 5525-5530; Rules of Appellate Division, Fourth Department, rule V.) We hereby give notice that unless there is compliance therewith or satisfactory and full explanation of the delay supplied by appropriate affidavit, no future extensions to perfect appeals will be granted.
Williams, P. J., Bastow, Goldman, Henry and Del Vbcchio, JJ., concur. "
Motion granted and appeal dismissed unless records and briefs are filed and served on or before July 15, 1965.